Exhibit 10.47

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of October 5,
2007, by and between WISE METALS GROUP LLC, a Delaware limited liability company
(the “Company”), THE TEACHERS’ RETIREMENT SYSTEM OF ALABAMA (“TRSA”), and THE
EMPLOYEES’ RETIREMENT SYSTEM OF ALABAMA (“ERSA” and, together with TRSA, the
“Investors”).

WHEREAS:

A. The Company, TRSA and ERSA have entered into a Preferred Membership Interest
Purchase Agreement (the “Securities Purchase Agreement”), dated as of October 4,
2007, pursuant to which the Company has agreed to issue and sell to the
Investors an aggregate amount of $75 million convertible preferred membership
interests in the Company (the “Preferred Interest”);

B. Concurrently herewith, the Company, the Investors and the other members of
the Company are entering into the LLC Agreement (as hereinafter defined),
pursuant to which the parties thereto have agreed to, among other things,
certain first offer, drag-along and tag-along rights, certain governance rights
and obligations and certain negative covenants;

C. To induce the Investors to purchase the Preferred Interest, and induce the
parties hereto to execute and deliver the Securities Purchase Agreement, the
Company has agreed to provide certain registration rights under the Securities
Act of 1933, as amended, and the rules and regulations thereunder, or any
similar successor statute (collectively, the “Securities Act”); and

D. Capitalized terms used but not otherwise defined herein shall have the
meanings set forth in the Securities Purchase Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Investors hereby
agree as follows:

ARTICLE 1

DEFINITIONS

1.1 Definitions

As used in this Agreement, and unless the context requires a different meaning,
the following terms have the meanings indicated:

“Affiliate” shall mean any Person who is an “affiliate” as defined in Rule 12b-2
of the General Rules and Regulations under the Exchange Act.



--------------------------------------------------------------------------------

“Agreement” means this Agreement as the same may be amended, supplemented or
modified in accordance with the terms hereof.

“Approved Underwriter” has the meaning set forth in Section 2.6.

“Board of Directors” means the Board of Directors of the Company.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the State of Alabama or the State of New York are authorized
or required by law or executive order to close.

“Commission” means the Securities and Exchange Commission or any similar agency
then having jurisdiction to enforce the Securities Act.

“Common Interest” means the common membership interests of the Company or any
other equity interest of the Company into which such common membership interest
is reclassified or reconstituted.

“Company” has the meaning set forth in the preamble to this Agreement.

“Company Underwriter” has the meaning set forth in Section 3.1.

“Demand Registration” has the meaning set forth in Section 2.1,

“Designated Holder” means each of the Investor Holders and any transferee of any
of them to whom Registrable Securities have been transferred in accordance with
Section 9.5 of this Agreement, other than a transferee to whom Registrable
Securities have been transferred pursuant to a Registration Statement under the
Securities Act or Rule 144 or Regulation S under the Securities Act (or any
successor thereto).

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission thereunder.

“Holders’ Counsel” has the meaning set forth in Section 6.1 (a).

“Incidental Registration” has the meaning set forth in Section 3.1.

“Indemnified Party” has the meaning set forth in Section 7.3.

“Indemnifying Party” has the meaning set forth in Section 7.3.

“Initial Public Offering” means the initial public offering of the Common
Interests of the Company pursuant to an effective Registration Statement filed
under the Securities Act.

“Initiating Holders” has the meaning set forth in Section 2.1.

“Inspector” has the meaning set forth in Section 6.1(g).

“Investors” has the meaning set forth in the preamble to this Agreement.

 

2



--------------------------------------------------------------------------------

“Investor Holders” means each Investor and any Permitted Transferee (as defined
in the LLC Agreement) thereof to whom Registrable Securities are transferred in
accordance with Paragraph 7.1 of the LLC Agreement (so long as such agreement is
in effect) and with Section 9.5 of this Agreement.

“IPO Effectiveness Date” means the date upon which the Company closes its
Initial Public Offering.

“Liability” has the meaning set forth in Section 7.1.

“LLC Agreement” means that certain Amended and Restated Limited Liability
Company Agreement, dated the date hereof, among the Company, the Investors and
the other members of the Company.

“Person” means any individual, firm, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
limited liability company, government (or an agency or political subdivision
thereof) or other entity of any kind, and shall include any successor (by merger
or otherwise) of such entity.

“Preferred Interest” has the meaning set forth in the recitals to this
Agreement.

“Records” has the meaning set forth in Section 6.1(g).

“Registrable Securities” means each of the following: (a) any and all Common
Interests owned by the Designated Holders or issued or issuable upon conversion
of the Preferred Interest and any Common Interests issued or issuable upon
conversion of any preferred membership interest or exercise of any warrants
acquired by any of the Designated Holders after the date hereof, (b) any other
Common Interest acquired or owned by any of the Designated Holders prior to the
IPO Effectiveness Date and (c) any Common Interest issued or issuable to any of
the Designated Holders with respect to the Registrable Securities by way of
dividend or in connection with a combination of interests, recapitalization,
merger, consolidation or other reorganization or otherwise and any Common
Interest issuable upon conversion, exercise or exchange thereof.

“Registration Expenses” has the meaning set forth in Section 6.4.

“Registration Statement” means a registration statement filed pursuant to the
Securities Act.

“RSA Directors” means the two directors appointed by the Investors in accordance
with the terms of the Securities Purchase Agreement.

“S-3 Initiating Holders” has the meaning set forth in Section 4.1 of this
Agreement.

“S-3 Registration” has the meaning set forth in Section 4.1.

“Securities Act” means the United States Securities Act of 1933, as amended, and
the rules and regulations of the Commission promulgated thereunder.

 

3



--------------------------------------------------------------------------------

“Securities Purchase Agreement” has the meaning set forth in the recitals to
this Agreement.

“Valid Business Reason” has the meaning set forth in Section 2.1.

ARTICLE 2

DEMAND REGISTRATION

2.1 Request for Demand Registration. At any time commencing on or after the date
that is one hundred eighty (180) days after the IPO Effectiveness Date (or any
longer period agreed to between the Investor Holders and the underwriter
managing such IPO), the Investor Holders holding at least 25% of the Registrable
Securities then held by all of the Investor Holders (the “Initiating Holders”),
may make a written request to the Company to register, and the Company shall
register, under the Securities Act (other than pursuant to a Registration
Statement on Form S-4 or S-8 or any successor thereto) (a “Demand
Registration”), the number of Registrable Securities stated in such request;
provided, however, that the Company shall not be obligated to effect more than
two (2) such Demand Registrations for the Investor Holders; provided, further,
that the Company shall not be obligated to effect a Demand Registration within
six (6) months after the effective date of the immediately preceding Demand
Registration. For purposes of the preceding sentence, the filing of two or more
Registration Statements in response to one demand shall be counted as one Demand
Registration. If the Board of Directors, in its good faith judgment, determines
that any registration of Registrable Securities should not be made or continued
because (i) it would require the Company to make public disclosure of
information, the public disclosure of which would have a material adverse effect
upon the Company or (ii) it would materially interfere with any material
financing, acquisition, corporate reorganization or merger or other material
transaction involving the Company (a “Valid Business Reason”), the Company may
(x) postpone filing a registration statement relating to a Demand Registration
until such Valid Business Reason no longer exists, but in no event for more than
ninety (90) days, and (y) in case a registration statement has been filed
relating to a Demand Registration, if the Valid Business Reason has not resulted
from actions taken by the Company, the Company, upon the approval of a majority
of the Board of Directors (as defined in the LLC Agreement), such majority to
include the RSA Directors, may cause such registration statement to be withdrawn
and its effectiveness terminated or may postpone amending or supplementing such
registration statement. The Company shall give written notice of its
determination to postpone or withdraw a registration statement and of the fact
that the Valid Business Reason for such postponement or withdrawal no longer
exists, in each case, promptly after the occurrence thereof. Notwithstanding
anything to the contrary contained herein, the Company may not postpone or
withdraw a filing under this Section 2.1 more than once in any twelve (12) month
period. Each request for a Demand Registration by the Initiating Holders shall
state the amount of the Registrable Securities proposed to be sold and the
intended method of disposition thereof.

2.2 Incidental or “Piggy-Back” Rights with Respect to a Demand Registration.
Each of the Designated Holders (other than Initiating Holders which have
requested a registration under Section 2.1) may offer its Registrable Securities
under any Demand Registration pursuant to this Section 2.2. Within five (5) days
after the receipt of a request for a Demand Registration

 

4



--------------------------------------------------------------------------------

from an Initiating Holder, the Company shall (i) give written notice thereof to
all of the Designated Holders (other than Initiating Holders which have
requested a registration under Section 2.1) and (ii) subject to Section 2.5,
include in such registration all of the Registrable Securities held by such
Designated Holders from whom the Company has received a written request for
inclusion therein within twenty (20) days of the receipt by such Designated
Holders of such written notice referred to in clause (i) above. Each such
request by such Designated Holders shall specify the number of Registrable
Securities proposed to be registered. The failure of any Designated Holder to
respond within such 20-day period referred to in clause (ii) above shall be
deemed to be a waiver of such Designated Holder’s rights under this Article 2
with respect to such Demand Registration. Any Designated Holder may waive its
rights under this Article 2 prior to the expiration of such 20-day period by
giving written notice to the Company, with a copy to the Initiating Holders. If
a Designated Holder sends the Company a written request for inclusion of part or
all of such Designated Holder’s Registrable Securities in a registration, such
Designated Holder shall not be entitled to withdraw or revoke such request
without the prior written consent of the Company in its sole discretion unless,
as a result of facts or circumstances arising after the date on which such
request was made relating to the Company or to market conditions, such
Designated Holder reasonably determines that participation in such registration
would have a material adverse effect on such Designated Holder.

2.3 Effective Demand Registration.

(a) The Company will file or, if permitted, submit confidentially, a
Registration Statement relating to any Demand Registration as promptly as
practicable (but in any event within 45 days in the case of a registration made
on Form S-1, or a comparable successor form, as applicable, or 30 days in the
case of any registration eligible to be made on Form S-3 or a comparable
successor form, as applicable), after it receives a request under Section 2.1
hereof. The Company will use its reasonable best efforts to cause the
Registration Statement to be declared effective by the Commission as soon as
practicable thereafter. A registration shall not constitute a Demand
Registration until it has become effective and remains continuously effective
for the lesser of (i) the period during which all Registrable Securities
registered in the Demand Registration are sold and (ii) 180 days; provided,
however, that a registration shall not constitute a Demand Registration if
(x) after such Demand Registration has become effective, such registration or
the related offer, sale or distribution of Registrable Securities thereunder is
interfered with by any stop order, injunction or other order or requirement of
the Commission or other governmental agency or court for any reason not
attributable to the Initiating Holders and such interference is not thereafter
eliminated, (y) the conditions specified in the underwriting agreement, if any,
entered into in connection with such Demand Registration are not satisfied or
waived, other than by reason of a failure by the Initiating Holder or (z) such
Demand Registration is withdrawn in accordance with Section 2.1 due to a Valid
Business Reason.

(b) Notwithstanding anything set forth elsewhere herein, if any registration
prepared by the Company at the request of Initiating Holders pursuant to this
Article 2 is not filed or does not become effective as a result of the decision
of the Initiating Holders or any underwriter designated by them other than
because of the Company’s failure to comply with its obligations hereunder,
because of a material adverse change in the Company’s business or

 

5



--------------------------------------------------------------------------------

another reason primarily attributable to the Company, and the Investor Holders
elect not to pay all of the Registration Expenses incurred in connection with
such registration request, then such registration shall count as one of the two
Demand Registrations that the Investor Holders may make pursuant to Section 2.1.

2.4 Expenses. The Company shall pay all Registration Expenses in connection with
a Demand Registration, whether or not such Demand Registration becomes
effective.

2.5 Underwriting Procedures. If the Company or the Initiating Holders holding a
majority of the Registrable Securities held by all of the Initiating Holders so
elect, the Company shall use its reasonable best efforts to cause such Demand
Registration to be in the form of a firm commitment underwritten offering and
the managing underwriter or underwriters selected for such offering shall be the
Approved Underwriter selected in accordance with Section 2.6. In connection with
any Demand Registration under this Article 2 involving an underwritten offering,
none of the Registrable Securities held by any Designated Holder making a
request for inclusion of such Registrable Securities pursuant to Section 2.2
hereof shall be included in such underwritten offering unless such Designated
Holder accepts the terms of the offering as agreed upon by the Company, the
Initiating Holders and the Approved Underwriter, and then only in such quantity
as will not, in the opinion of the Approved Underwriter, jeopardize the success
of such offering by the Initiating Holders. If the Approved Underwriter advises
the Company that the aggregate amount of such Registrable Securities requested
to be included in such offering is sufficiently large to have a material adverse
effect on the success of such offering, then the Company shall include in such
registration only the aggregate amount of Registrable Securities that the
Approved Underwriter believes may be sold without any such material adverse
effect and shall reduce the amount of Registrable Securities to be included in
such registration, with such reduction applying first as to the Company, second
as to the Investor Holders who are not Initiating Holders and who request to
participate in such registration pursuant to Section 2.2 hereof as a group, and
third as to the Initiating Holders as a group, pro rata within each group based
on the number of Registrable Securities owned by each such Initiating Holder, as
the case may be.

2.6 Selection of Underwriters. If any Demand Registration or S-3 Registration,
as the case maybe, of Registrable Securities is in the form of an underwritten
offering, the Company shall select and obtain an investment banking firm of
national reputation to act as the managing underwriter of the offering (the
“Approved Underwriter”); provided, however, that the Approved Underwriter shall,
in any case, also be approved by the Initiating Holders or S-3 Initiating
Holders, as the case may be, such approval not to be unreasonably withheld.

ARTICLE 3

INCIDENTAL OR “PIGGY-BACK” REGISTRATION

3.1 Request for Incidental Registration. At any time after the IPO Effectiveness
Date, if the Company proposes to file a Registration Statement under the
Securities Act with respect to an offering by the Company of its equity
securities for cash for its own account (other than (a) a Registration Statement
in which the only equity securities being registered are equity securities

 

6



--------------------------------------------------------------------------------

issuable upon conversion of debt securities which are also being registered,
(b) a Registration Statement on Form S-4 or Form S-8, or any successor thereto,
or otherwise primarily in connection with a Company stock incentive plan, (c) a
Registration Statement in connection with an exchange offer of securities solely
to existing security holders of the Company, or (d) a Registration Statement
pursuant to Rule 145 of the Securities Act) or for the account of any member of
the Company other than the Designated Holders, then the Company shall give
written notice of such proposed filing to each of the Designated Holders at
least thirty (30) days before the anticipated filing date, and such notice shall
describe the proposed registration and distribution and offer such Designated
Holders the opportunity to register the number of Registrable Securities as each
such Designated Holders may request (an “Incidental Registration”). The Company
shall use its reasonable best efforts (within twenty (20) days of the notice
provided for in the preceding sentence) to cause the managing underwriter or
underwriters in the case of a proposed underwritten offering (the “Company
Underwriter”) to permit each of the Designated Holders who have requested in
writing to participate in the Incidental Registration to include its or his
Registrable Securities in such offering on the same terms and conditions as the
securities of the Company or the account of such other member, as the case may
be, included therein, provided that (other than as set forth in Articles 2 and 4
and as may be otherwise set forth in this Article 3) the Company shall have the
right to postpone or withdraw, in its sole discretion, any such registration
without obligation to any Designated Holder. In connection with any Incidental
Registration under this Section 3.1 involving an underwritten offering, the
Company shall not be required to include any Registrable Securities in such
underwritten offering unless the Designated Holders accept the terms of the
underwritten offering as agreed upon between the Company, such other members, if
any, and the Company Underwriter, and then only in such quantity as the Company
Underwriter believes will not jeopardize the success of the offering by the
Company. If the Company Underwriter determines that the registration of all or
part of the Registrable Securities which the Investor Holders have requested to
be included would materially adversely affect the success of such offering, then
the Company shall be required to include in such Incidental Registration, to the
extent of the amount that the Company Underwriter believes may be sold without
causing such material adverse effect, first, all of the securities to be offered
for the account of the Company; second, the Registrable Securities to be offered
for the account of the Investor Holders pursuant to this Article 3, pro rata
based on the number of Registrable Securities owned by each such Investor
Holder; and third, any other securities requested to be included in such
offering.

3.2 Expenses. The Company shall bear all Registration Expenses in connection
with any Incidental Registration pursuant to this Article 3, whether or not such
Incidental Registration becomes effective.

ARTICLE 4

FORM S-3 REGISTRATION

4.1 Request for a Form S-3 Registration. Upon the Company becoming eligible for
use of Form S-3 (or any successor form thereto) under the Securities Act in
connection with a public offering of its securities, in the event that the
Company shall receive from Investor

 

7



--------------------------------------------------------------------------------

Holders holding 25% of the Registrable Securities then held by all of the
Investor Holders (the “S-3 Initiating Holders”), a written request that the
Company register, under the Securities Act on Form S-3 (or any successor form
then in effect) (an “S-3 Registration”), all or a portion of the Registrable
Securities owned by such S-3 Initiating Holders, the Company shall give written
notice of such request to all of the Designated Holders (other than S-3
Initiating Holders which have requested an S-3 Registration under this
Section 4.1) at least ten (10) days before the anticipated filing date of such
Form S-3, and such notice shall describe the proposed registration and offer
such Designated Holders the opportunity to register the number of Registrable
Securities as each such Designated Holder may request in writing to the Company,
given within ten (10) days after their receipt from the Company of the written
notice of such registration. If requested by the S-3 Initiating Holders such S-3
Registration shall be for an offering on a continuous basis pursuant to Rule 415
under the Securities Act. With respect to each S-3 Registration, the Company
shall subject to Section 4.2 (i) include in such offering the Registrable
Securities of the S-3 Initiating Holders and (ii) use its reasonable best
efforts to (x) cause such registration pursuant to this Section 4.1 to become
and remain effective as soon as practicable, but in any event not later than
forty-five (45) days after it receives a request therefor and (y) include in
such offering the Registrable Securities of the Designated Holders (other than
S-3 Initiating Holders which have requested an S-3 Registration under this
Section 4.1) who have requested in writing to participate in such registration
on the same terms and conditions as the Registrable Securities of the S-3
Initiating Holders included therein.

4.2 Form S-3 Underwriting Procedures. If the S-3 Initiating Holders holding a
majority of the Registrable Securities held by all of the S-3 Initiating Holders
so elect, the Company shall use its reasonable best efforts to cause such S-3
Registration pursuant to this Article 4 to be in the form of a firm commitment
underwritten offering and the managing underwriter or underwriters selected for
such offering shall be the Approved Underwriter selected in accordance with
Section 2.6. In connection with any S-3 Registration under Section 4.1 involving
an underwritten offering, the Company shall not be required to include any
Registrable Securities in such underwritten offering unless the Designated
Holders thereof accept the terms of the underwritten offering as agreed upon
between the Company, the Approved Underwriter and the S-3 Initiating Holders,
and then only in such quantity as such underwriter believes will not jeopardize
the success of such offering by the S-3 Initiating Holders. If the Approved
Underwriter believes that the registration of all or part of the Registrable
Securities which the S-3 Initiating Holders and the other Designated Holders
have requested to be included would materially adversely affect the success of
such public offering, then the Company shall be required to include in the
underwritten offering, to the extent of the amount that the Approved Underwriter
believes maybe sold without causing such material adverse effect, first, all of
the Registrable Securities to be offered for the account of the S-3 Initiating
Holders, pro rata based on the number of Registrable Securities owned by such
S-3 Initiating Holders; second, the Registrable Securities to be offered for the
account of the other Designated Holders who requested inclusion of their
Registrable Securities pursuant to Section 4.1, pro rata based on the number of
Registrable Securities owned by such Designated Holders; and third, any other
securities requested to be included in such offering.

4.3 Limitations on Form S-3 Registrations. If the Board of Directors has a Valid
Business Reason, the Company may (x) postpone filing or suspend the
effectiveness of a

 

8



--------------------------------------------------------------------------------

registration statement relating to a S-3 Registration until such Valid Business
Reason no longer exists, but in no event for more than ninety (90) days, and
(y) in case a registration statement has been filed relating to a S-3
Registration, if the Valid Business Reason has not resulted from actions taken
by the Company, the Company, upon the approval of a majority of the Board of
Directors, such majority to include the RSA Directors, may cause such
registration statement to be withdrawn and its effectiveness terminated or may
postpone amending or supplementing such registration statement. The Company
shall give written notice of its determination to postpone, suspend or withdraw
a registration statement and of the fact that the Valid Business Reason for such
postponement, suspend or withdrawal no longer exists, in each case, promptly
after the occurrence thereof. Notwithstanding anything to the contrary contained
herein, the Company may not postpone or withdraw a filing due to a Valid
Business Reason more than once in any twelve (12) month period. In addition, the
Company shall not be required to effect any registration pursuant to
Section 4.1, (i) within one hundred eighty (180) days after the effective date
of any other Registration Statement of the Company, (ii) if within the twelve
(12) month period preceding the date of such request, the Company has effected
one (1) registration on Form S-3 pursuant to Section 4.1, or (iii) if Form S-3
is not available for such offering by the S-3 Initiating Holders.

4.4 Expenses. The Company shall bear all Registration Expenses in connection
with any S-3 Registration pursuant to this Article 4, whether or not such S-3
Registration becomes effective.

4.5 No Demand Registration. No registration requested by any S-3 Initiating
Holder pursuant to this Article 4 shall be deemed a Demand Registration pursuant
to Article 2.

ARTICLE 5

HOLDBACK AGREEMENTS

5.1 Restrictions on Public Sale by Designated Holders. To the extent
(i) requested (A) by the Company, the Initiating Holders or the S-3 Initiating
Holders, as the case may be, in the case of a non-underwritten public offering
and (B) by the Approved Underwriter or the Company Underwriter, as the case may
be, in the case of an underwritten public offering and (ii) all of the Company’s
officers, directors and holders in excess of one percent (1%) of its outstanding
capital interests execute agreements identical to those referred to in this
Section 5.1, each Designated Holder of Registrable Securities agrees (x) not to
effect any public sale or distribution of any Registrable Securities or of any
securities convertible into or exchangeable or exercisable for such Registrable
Securities, including a sale pursuant to Rule 144 or Regulation S under the
Securities Act, or offer to sell, contract to sell (including without
limitation, by means of a short sale), grant any option to purchase or enter
into any hedging or similar transaction with the same economic effect as a sale
of Registrable Securities and (y) not to make any request for a Demand
Registration or S-3 Registration under this Agreement, during the 180-day period
or such shorter period, if any, mutually agreed upon by such Designated Holder
and the requesting party beginning on the effective date of the Registration
Statement (except as part of such registration) for the Initial Public Offering.

 

9



--------------------------------------------------------------------------------

5.2 Restrictions on Public Sale by the Company. The Company agrees not to effect
any public sale or distribution of any of its securities, or any securities
convertible into or exchangeable or exercisable for such securities (except
pursuant to registrations on Form S-4 or S-8 or any successor thereto), during
the period beginning on the effective date of any Registration Statement in
which the Designated Holders of Registrable Securities are participating and
ending on the earlier of (i) the date on which all Registrable Securities
registered on such Registration Statement are sold and (ii) 180 days after the
effective date of such Registration Statement (except as part of such
registration).

ARTICLE 6

REGISTRATION PROCEDURES

6.1 Obligations of the Company. Whenever registration of Registrable Securities
has been requested pursuant to Article 2, Article 3 or Article 4 of this
Agreement, the Company shall use its reasonable best efforts to effect the
registration and sale of such Registrable Securities in accordance with the
intended method of distribution thereof as quickly as practicable, and in
connection with any such request, the Company shall, as expeditiously as
possible:

(a) prepare and file with the Commission a Registration Statement on any form
for which the Company then qualifies or which counsel for the Company shall deem
appropriate and which form shall be available for the sale of such Registrable
Securities in accordance with the intended method of distribution thereof, and
cause such Registration Statement to become effective; provided, however, that
(x) before filing a Registration Statement or prospectus or any amendments or
supplements thereto, the Company shall provide counsel selected by the
Designated Holders holding a majority of the Registrable Securities being
registered in such registration (“Holders’ Counsel”) and any other Inspector
with an adequate and appropriate opportunity to review and comment on such
Registration Statement and each prospectus included therein (and each amendment
or supplement thereto) to be filed with the Commission, subject to such
documents being under the Company’s control, and (y) the Company shall notify
the Holders’ Counsel and each seller of Registrable Securities of any stop order
issued or threatened by the Commission and take all action required to prevent
the entry of such stop order or to remove it if entered;

(b) prepare and file with the Commission such amendments and supplements to such
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective for the lesser of
(x) 180 days and (y) such shorter period which will terminate when all
Registrable Securities covered by such Registration Statement have been sold;
provided, that if the S-3 Initiating Holders have requested that an S-3
Registration be for an offering on a continuous basis pursuant to Rule 415 under
the Securities Act, then the Company shall use reasonable best efforts to keep
such Registration Statement effective until all Registrable Securities covered
by such Registration Statement have been sold; and shall comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such Registration Statement during such period in
accordance with the intended methods of disposition by the sellers thereof set
forth in such Registration Statement;

 

10



--------------------------------------------------------------------------------

(c) furnish to each seller of Registrable Securities, prior to filing a
Registration Statement, at least one (1) copy of such Registration Statement as
is proposed to be filed, and thereafter such number of copies of such
Registration Statement, each amendment and supplement thereto (in each case
including all exhibits thereto), and the prospectus included in such
Registration Statement (including each preliminary prospectus) and any
prospectus filed under Rule 424 under the Securities Act as each such seller may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by such seller;

(d) register or qualify such Registrable Securities under such other securities
or “blue sky” laws of such jurisdictions as any seller of Registrable Securities
may request, and to continue such qualification in effect in such jurisdiction
for as long as permissible pursuant to the laws of such jurisdiction, or for as
long as any such seller requests or until all of such Registrable Securities are
sold, whichever is shortest, and do any and all other acts and things which may
be reasonably necessary or advisable to enable any such seller to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
seller; provided, however, that the Company shall not be required to (x) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this Section 6.1(d), (y) subject itself to taxation
in any such jurisdiction or (z) consent to general service of process in any
such jurisdiction;

(e) notify each seller of Registrable Securities at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, upon
discovery that, or upon the happening of any event as a result of which, the
prospectus included in such Registration Statement contains an untrue statement
of a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading and the Company shall
promptly prepare a supplement or amendment to such prospectus and furnish to
each seller of Registrable Securities a reasonable number of copies of such
supplement to or an amendment of such prospectus as may be necessary so that,
after delivery to the purchasers of such Registrable Securities, such prospectus
shall not contain an untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading;

(f) enter into and perform customary agreements (including an underwriting
agreement in customary form with the Approved Underwriter or Company
Underwriter, if any, selected as provided in Article 2, Article 3 or Article 4,
as the case may be) and take such other actions as are prudent and reasonably
required in order to expedite or facilitate the disposition of such Registrable
Securities, including causing its officers to participate in “road shows” and
other information meetings organized by the Approved Underwriter or Company
Underwriter;

(g) make available at reasonable times for inspection by any seller of
Registrable Securities, any managing underwriter participating in any
disposition of such Registrable Securities pursuant to a Registration Statement,
Holders’ Counsel and any attorney, accountant or other agent retained by any
such seller or any managing underwriter (each, an “Inspector” and collectively,
the “Inspectors”), all financial and other records, pertinent corporate
documents and properties of the Company and its subsidiaries (collectively, the
“Records”) as shall be reasonably necessary to enable them to exercise their due
diligence

 

11



--------------------------------------------------------------------------------

responsibility, and cause the Company’s and its subsidiaries’ officers,
directors and employees, and the independent public accountants of the Company,
to supply all information reasonably requested by any such Inspector in
connection with such Registration Statement. Records that the Company
determines, in good faith, to be confidential and which it notifies the
Inspectors are confidential shall not be disclosed by the Inspectors (and the
Inspectors shall confirm their agreement in writing in advance to the Company if
the Company shall so request) unless (x) the disclosure of such Records is
necessary, in the Company’s judgment, to avoid or correct a misstatement or
omission in the Registration Statement, (y) the release of such Records is
ordered pursuant to a subpoena or other order from a court of competent
jurisdiction after exhaustion of all appeals therefrom or (z) the information in
such Records was known to the Inspectors on a non-confidential basis prior to
its disclosure by the Company or has been made generally available to the
public. Each seller of Registrable Securities agrees that it shall, upon
learning that disclosure of such Records is sought in a court of competent
jurisdiction, give notice to the Company and allow the Company, at the Company’s
expense, to undertake appropriate action to prevent disclosure of the Records
deemed confidential;

(h) if such sale is pursuant to an underwritten offering, obtain “cold comfort”
letters dated the effective date of the registration statement and the date of
the closing under the underwriting agreement from the Company’s independent
public accountants in customary form and covering such matters of the type
customarily covered by “cold comfort” letters as Holders’ Counsel or the
managing underwriter reasonably requests;

(i) furnish, at the request of any seller of Registrable Securities on the date
such securities are delivered to the underwriters for sale pursuant to such
registration or, if such securities are not being sold through underwriters, on
the date the Registration Statement with respect to such securities becomes
effective, an opinion, dated such date, of counsel representing the Company for
the purposes of such registration, addressed to the underwriters, if any, and to
the seller making such request, covering such legal matters with respect to the
registration in respect of which such opinion is being given as the
underwriters, if any, and such seller may reasonably request and are customarily
included in such opinions;

(j) comply with all applicable rules and regulations of the Commission, and make
available to its security holders, as soon as reasonably practicable but no
later than fifteen (15) months after the effective date of the Registration
Statement, an earnings statement covering a period of twelve (12) months
beginning after the effective date of the Registration Statement, in a manner
which satisfies the provisions of Section 11(a) of the Securities Act and Rule
158 thereunder;

(k) cause all such Registrable Securities to be listed on each securities
exchange on which similar securities issued by the Company are then listed,
provided that the applicable listing requirements are satisfied;

(1) keep Holders’ Counsel advised in writing as to the initiation and progress
of any registration under Article 2, Article 3 or Article 4 hereunder;

(m) cooperate with each seller of Registrable Securities and each underwriter
participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
Financial Industry Regulatory Authority (“FINRA”); and

 

12



--------------------------------------------------------------------------------

(n) take all other steps reasonably necessary to effect the registration of the
Registrable Securities contemplated hereby.

6.2 Seller Information. The Company may require each seller of Registrable
Securities as to which any registration is being effected to furnish, and such
seller shall furnish, to the Company such information regarding the distribution
of such securities as the Company may from time to time reasonably request in
writing.

6.3 Notice to Discontinue. Each Designated Holder agrees that, upon receipt of
any notice from the Company of the happening of any event of the kind described
in Section 6.1(e), such Designated Holder shall forthwith discontinue
disposition of Registrable Securities pursuant to the Registration Statement
covering such Registrable Securities until such Designated Holder’s receipt of
the copies of the supplemented or amended prospectus contemplated by
Section 6.1(e) and, if so directed by the Company, such Designated Holder shall
deliver to the Company (at the Company’s expense) all copies, other than
permanent file copies then in such Designated Holder’s possession, of the
prospectus covering such Registrable Securities which is current at the time of
receipt of such notice. If the Company shall give any such notice, the Company
shall extend the period during which such Registration Statement shall be
maintained effective pursuant to this Agreement (including, without limitation,
the period referred to in Section 6.1(b)) by the number of days during the
period from and including the date of the giving of such notice pursuant to
Section 6.1(e) to and including the date when sellers of such Registrable
Securities under such Registration Statement shall have received the copies of
the supplemented or amended prospectus contemplated by and meeting the
requirements of Section 6.1(e).

6.4 Registration Expenses. The Company shall pay all expenses arising from or
incident to its performance of, or compliance with, this Agreement, including,
without limitation, (i) Commission, stock exchange and FINRA registration and
filing fees, (ii) all fees and expenses incurred in complying with securities or
“blue sky” laws (including reasonable fees, charges and disbursements of counsel
to any underwriter incurred in connection with “blue sky” qualifications of the
Registrable Securities as may be set forth in any underwriting agreement),
(iii) all printing, messenger and delivery expenses, (iv) the fees, charges and
disbursements of counsel to the Company and of its independent public
accountants and any other accounting fees, charges and expenses incurred by the
Company (including, without limitation, any expenses arising from any “cold
comfort” letters or any special audits incident to or required by any
registration or qualification), and (v) the reasonable fees, charges and
disbursements of one (1) counsel to the Designated Holders in connection with
any Demand Registration or piggy-back registration thereon, Incidental
Registration or S-3 Registration pursuant to the terms of this Agreement,
regardless of whether such Registration Statement is declared effective. All of
the expenses described in the preceding sentence of this Section 6.4 are
referred to herein as “Registration Expenses.” The Designated Holders of
Registrable Securities sold pursuant to a Registration Statement shall bear the
expense of any broker’s commission, underwriter’s discount or commission or
other selling commissions relating to registration and sale of such Designated
Holders’ Registrable Securities and, subject to clause (v) above, shall bear the
fees and expenses of their own counsel.

 

13



--------------------------------------------------------------------------------

ARTICLE 7

INDEMNIFICATION; CONTRIBUTION

7.1 Indemnification by the Company. The Company agrees to indemnify and hold
harmless each Designated Holder, its partners, directors, officers, affiliates
and each Person who controls (within the meaning of Section 15 of the Securities
Act) such Designated Holder from and against any and all losses, claims,
damages, liabilities and expenses (including reasonable costs of investigation)
(each, a “Liability” and collectively, “Liabilities”), arising out of or based
upon any untrue, or allegedly untrue, statement of a material fact contained in
any Registration Statement, prospectus or preliminary prospectus or notification
or offering circular (as amended or supplemented if the Company shall have
furnished any amendments or supplements thereto) or arising out of or based upon
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading under
the circumstances such statements were made, except insofar as such Liability
arises out of or is based upon any untrue statement or alleged untrue statement
or omission or alleged omission contained in such Registration Statement,
preliminary prospectus or final prospectus in reliance and in conformity with
information concerning such Designated Holder furnished in writing to the
Company by such Designated Holder expressly for use therein, including, without
limitation, the information furnished to the Company pursuant to Section 7.2.
The Company shall also provide customary indemnities to any underwriters of the
Registrable Securities, their officers, directors and employees and each Person
who controls such underwriters (within the meaning of Section 15 of the
Securities Act) to the same extent as provided above with respect to the
indemnification of the Designated Holders of Registrable Securities.

7.2 Indemnification by Designated Holders. In connection with any Registration
Statement in which a Designated Holder is participating pursuant to Article 2,
Article 3 or Article 4 hereof, each such Designated Holder shall promptly
furnish to the Company in writing such information with respect to such
Designated Holder as the Company may reasonably request or as may be required by
law for use in connection with any such Registration Statement or prospectus and
all information required to be disclosed in order to make the information
previously furnished to the Company by such Designated Holder not materially
misleading or necessary to cause such Registration Statement not to omit a
material fact with respect to such Designated Holder necessary in order to make
the statements therein not misleading. Each Designated Holder agrees to
indemnify and hold harmless the Company, its directors, officers, affiliates any
underwriter retained by the Company and each Person who controls the Company or
such underwriter (within the meaning of Section 15 of the Securities Act) to the
same extent as the foregoing indemnity from the Company to the Designated
Holders, but only if such statement or alleged statement or omission or alleged
omission was made in reliance upon and in conformity with information with
respect to such Designated Holder furnished in writing to the Company by such
Designated Holder expressly for use in such registration statement or

 

14



--------------------------------------------------------------------------------

prospectus, including, without limitation, the information furnished to the
Company pursuant to this Section 7.2; provided, however, that the total amount
to be indemnified by such Designated Holder pursuant to this Section 7.2 shall
be limited to the net proceeds received by such Designated Holder in the
offering to which the Registration Statement or prospectus relates.

7.3 Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder (the “Indemnified Party”) agrees to give prompt
written notice to the indemnifying party (the “Indemnifying Party”) after the
receipt by the Indemnified Party of any written notice of the commencement of
any action, suit, proceeding or investigation or threat thereof made in writing
for which the Indemnified Party intends to claim indemnification or contribution
pursuant to this Agreement; provided, however, that the failure so to notify the
Indemnifying Party shall not relieve the Indemnifying Party of any Liability
that it may have to the Indemnified Party hereunder (except to the extent that
the Indemnifying Party is materially prejudiced or otherwise forfeits
substantive rights or defenses by reason of such failure). If notice of
commencement of any such action is given to the Indemnifying Party as above
provided, the Indemnifying Party shall be entitled to participate in and, to the
extent it may wish, jointly with any other Indemnifying Party similarly
notified, to assume the defense of such action at its own expense, with counsel
chosen by it and reasonably satisfactory to such Indemnified Party. The
Indemnified Party shall have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel shall be paid by the Indemnified Party unless (i) the Indemnifying Party
agrees to pay the same, (ii) the Indemnifying Party fails to assume the defense
of such action with counsel reasonably satisfactory to the Indemnified Party or
(iii) the named parties to any such action (including any impleaded parties)
include both the Indemnifying Party and the Indemnified Party and such parties
have been advised by such counsel that either (x) representation of such
Indemnified Party and the Indemnifying Party by the same counsel would be
inappropriate under applicable standards of professional conduct or (y) there
maybe one or more legal defenses available to the Indemnified Party which are
different from or additional to those available to the Indemnifying Party. In
any of such cases, the Indemnifying Party shall not have the right to assume the
defense of such action on behalf of such Indemnified Party, it being understood,
however, that the Indemnifying Party shall not be liable for the fees and
expenses of more than one separate firm of attorneys (in addition to any local
counsel) for all Indemnified Parties. No Indemnifying Party shall be liable for
any settlement entered into without its written consent, which consent shall not
be unreasonably withheld. No Indemnifying Party shall, without the consent of
such Indemnified Party, effect any settlement of any pending or threatened
proceeding in respect of which such Indemnified Party is a party and indemnity
has been sought hereunder by such Indemnified Party, unless such settlement
includes an unconditional release of such Indemnified Party from all liability
for claims that are the subject matter of such proceeding.

7.4 Contribution. If the indemnification provided for in this Article 7 from the
Indemnifying Party is unavailable to an Indemnified Party hereunder in respect
of any Liabilities referred to herein, then the Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Liabilities in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and Indemnified Party in connection with the actions which resulted in
such Liabilities, as well as any other relevant equitable considerations. The
relative faults of such Indemnifying

 

15



--------------------------------------------------------------------------------

Party and Indemnified Party shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact, has been made by, or relates to information supplied by, such Indemnifying
Party or Indemnified Party, and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such action. The amount
paid or payable by a party as a result of the Liabilities referred to above
shall be deemed to include, subject to the limitations set forth in Sections
7.1, 7.2 and 7.3, any legal or other fees, charges or expenses reasonably
incurred by such party in connection with any investigation or proceeding;
provided that the total amount to be contributed by such Designated Holder shall
be limited to the net proceeds received by such Designated Holder in the
offering.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 7.4 were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 1 l(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

ARTICLE 8

COVENANTS

8.1 Rule 144. The Company covenants that from and after the IPO Effectiveness
Date, but only for so long as the Company has a class of securities registered
under Section 12 of the Exchange Act, it shall (a) use its reasonable best
efforts to file any reports required to be filed by it under the Exchange Act
and (b) take such further action as each Designated Holder of Registrable
Securities may reasonably request (including providing any information necessary
to comply with Rule 144 under the Securities Act), all to the extent required
from time to time to enable such Designated Holder to sell Registrable
Securities without registration under the Securities Act within the limitation
of the exemptions provided by (i) Rule 144 under the Securities Act, as such
rule may be amended from time to time, or Regulation S under the Securities Act
or (ii) any similar rules or regulations hereafter adopted by the Commission.
The Company shall, upon the request of any Designated Holder of Registrable
Securities, deliver to such Designated Holder a written statement as to whether
it has complied with such requirements.

ARTICLE 9

MISCELLANEOUS

9.1 Recapitalizations, Exchanges, etc. The provisions of this Agreement shall
apply to the full extent set forth herein with respect to (i) the Common
Interests, (ii) any and all Common Interests of the Company into which the
Preferred Interest is converted, exchanged or substituted in any
recapitalization or other capital reorganization by the Company and (iii) any
and all equity securities of the Company or any successor or assign of the
Company (whether by

 

16



--------------------------------------------------------------------------------

merger, consolidation, sale of assets or otherwise) which may be issued in
respect of, in conversion of, in exchange for or in substitution of, the Common
Interest and shall be appropriately adjusted for any dividends, splits, reverse
splits, combinations, recapitalizations and the like occurring after the date
hereof. The Company shall cause any successor or assign (whether by merger,
consolidation, sale of assets or otherwise) to enter into a new registration
rights agreement with the Designated Holders on terms substantially the same as
this Agreement as a condition of any such transaction.

9.2 No Inconsistent Agreements. The Company represents and warrants that it has
not granted to any Person the right to request or require the Company to
register any securities issued by the Company, other than the rights granted to
the Designated Holders herein. The Company shall not enter into any agreement
with respect to its securities that is inconsistent with the rights granted to
the Designated Holders in this Agreement or grant any additional registration
rights to any Person or with respect to any securities which are not Registrable
Securities which are prior in right to or inconsistent with the rights granted
in this Agreement.

9.3 Remedies. The Designated Holders, in addition to being entitled to exercise
all rights granted by law, including recovery of damages, shall be entitled to
specific performance of their rights under this Agreement. The Company agrees
that monetary damages would not be adequate compensation for any loss incurred
by reason of a breach by it of the provisions of this Agreement and hereby
agrees to waive in any action for specific performance the defense that a remedy
at law would be adequate.

9.4 Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be made by registered or
certified first-class mail, return receipt requested, telecopier, courier
service or personal delivery;

 

(a)    if to the Company:

Wise Metals Group LLC

857 Elkridge Landing Road

Suite 600

Linthicum, Maryland 21090

Facsimile:

  (410)636-3817

Attention:

  Chief Financial Officer

with a copy to:

Winston & Strawn, LLP

200 Park Avenue

New York, New York 10166-4193

Facsimile:

  (212) 294-4700

Attention:

  Robert W. Ericson, Esq.

(b)    if to the Investor Holders:

The Teachers’ Retirement System of Alabama, and

The Employees’ Retirement System of Alabama

P.O. Box 302150

135 South Union Street

Suite 570

Montgomery, Alabama 36130

Facsimile:

  (334) 240-3268

Attention:

  Dr. David G. Bonner, CEO

 

17



--------------------------------------------------------------------------------

with additional copies via electronic mail to:

hunterh@rsa.state.al.us

julieb@rsa.state.al.us

with a copy to:

Bradley Arant Rose & White LLP

One Federal Place

1819 Fifth Avenue North

Birmingham, Alabama 35203

Facsimile:

  (205) 521-8800

Attention:

  Laura P. Washbum

(c)    if to any other Designated Holder, at its address as it appears on the
record books of the Company.

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) Business Days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied. Any party may by notice given in
accordance with this Section 9.4 designate another address or Person for receipt
of notices hereunder.

9.5 Successors and Assigns; Third Party Beneficiaries. This Agreement shall
inure to the benefit of and be binding upon the successors and permitted assigns
of the parties hereto as hereinafter provided. The Demand Registration rights
and the S-3 Registration rights and related rights of the Investor Holders
contained in Articles 2 and 4 hereof, and the incidental or “piggy-back”
registration rights of the Designated Holders contained in Section 2.2 and
Articles 3 and 4 hereof and the other rights of each of the Designated Holders
with respect thereto shall be, with respect to any Registrable Security,
automatically transferred to any Person who is the transferee of such
Registrable Security, but only if such Registrable Security is transferred in
compliance with the LLC Agreement and such Person agrees in writing to be bound
by this Agreement. All of the obligations of the Company hereunder shall survive
any such transfer. Except as provided in Article 7, no Person other than the
parties hereto and their successors and permitted assigns is intended to be a
beneficiary of this Agreement.

9.6 Amendments and Waivers. Except as otherwise provided herein, the provisions
of this Agreement may not be amended, modified or supplemented, and waivers or
consents to

 

18



--------------------------------------------------------------------------------

departures from the provisions hereof may not be given unless consented to in
writing by (i) the Company and (ii) the Investor Holders holding Registrable
Securities representing at least a majority of the aggregate number of
Registrable Securities owned by all of the Investor Holders. Any such written
consent shall be binding upon the Company and all of the Designated Holders.

9.7 Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

9.8 Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

9.9 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York. Each of the parties to this
Agreement hereby submits to the nonexclusive jurisdiction of the state and
federal courts of the State of Alabama in any action, suit or proceeding based
on or arising under this Agreement. Each of the parties to this Agreement hereby
waives as a defense that any such action, suit or proceeding brought in such
courts has been brought in an inconvenient forum or that the venue thereof may
not be appropriate and, furthermore, agrees that venue in the State of Alabama
for any action, suit or proceeding is appropriate.

9.10 Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY WAIVES
TRIAL BY JURY IN ANY ACTION ARISING OUT OF MATTERS RELATED TO THIS AGREEMENT,
WHICH WAIVER IS INFORMED AND VOLUNTARY.

9.11 Severability. If any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.

9.12 Rules of Construction. Unless the context otherwise requires, references to
sections or subsections refer to sections or subsections of this Agreement.

9.13 Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto with respect
to the subject matter contained herein. There are no restrictions, promises,
representations, warranties or undertakings with respect to the subject matter
contained herein, other than those set forth or referred to herein. This
Agreement supersedes all prior agreements and understandings among the parties
with respect to such subject matter.

9.14 Further Assurances. Each of the parties shall, and shall cause their
respective Affiliates to, execute such documents and perform such further acts
as may be reasonably required or desirable to carry out or to perform the
provisions of this Agreement.

 

19



--------------------------------------------------------------------------------

9.15 Other Agreements. Nothing contained in this Agreement shall be deemed to be
a waiver of, or release from, any obligations any party hereto may have under,
or any restrictions on the transfer of Registrable Securities or other
securities of the Company imposed by, any other agreement including, but not
limited to, the Securities Purchase Agreement or the LLC Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be duly executed as of day and year first above written.

 

COMPANY:

Wise Metals Group LLC

By:  

 

Name:   David F.D’Addario Title:   Chief Executive Officer

INVESTORS:

The Teachers’ Retirement System of Alabama

By:  

LOGO [g29441bronner003.jpg]

Name:   Dr. David G. Bronner Title:   Chief Executive Officer The Employees’
Retirement System of Alabama By:  

LOGO [g29441bronner004.jpg]

Name:   Dr. David G. Broomer Title:   Chief Executive Officer

 

21